Citation Nr: 0942623	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  08-17 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.  

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for bilateral tinnitus.

4.  Entitlement to service connection for prostatitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1987 to June 1991, 
January 1993 to April 1993, December 2001 to October 2002, 
June 2005 to May 2006, and November 2006.  

This matter arises before the Board of Veterans' Appeals 
(Board) from a September 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.

In April 2009, the Veteran testified at a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing has been reviewed and is associated 
with the claims file.

The issues of entitlement to service connection for a right 
knee disorder, left knee disorder, and bilateral tinnitus are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The evidence of record shows that the Veteran's prostatitis 
is related to his period of active service.  





CONCLUSION OF LAW

The Veteran's prostatitis was incurred during active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008). 
 
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

In light of the full grant of benefits for the Veteran's 
claim of entitlement to service connection for prostatitis, 
the Board notes that no further notification or assistance is 
necessary to develop facts pertinent to the claim at this 
time. 

Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability, (2) the existence 
of the disease or injury in service, and (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992). 

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2008).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, lay persons can provide an eye-witness account of a 
veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay 
evidence concerning manifestations of  disease may form the 
basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  
   
Analysis

The Veteran testified that he began experiencing problems 
with his prostate while deployed to Puerto Rico in November 
2006 and began treatment the day after he returned from 
active duty.  The RO denied service connection for 
prostatitis because it found that the record did not show 
prostatitis was the result of injury or disease incurred 
during a period of active duty or training.  The Board 
disagrees and finds that service connection is warranted for 
prostatitis for the following reasons.

The Veteran's active duty ended on November 19, 2006, and he 
first received treatment for pressure in his bladder, pelvic 
discomfort, and frequent urination on November 20, 2006 at 
which time he reported symptoms for two days.  Two weeks 
later, a medical record showed that he had been treated for a 
urinary tract infection but had continued to experience 
bilateral flank pain and suprapubic pain.  He continued to 
complain about lower abdominal pain throughout December 2006.  
Finally, a month after he began treatment for his pain, he 
had a follow up appointment and was diagnosed with 
prostatitis.  He then continued treatment for this disorder 
in February 2007 and had a flare-up in October 2007.  
Finally, in January 2008, the Veteran's doctor noted a 
diagnosis of chronic prostatitis. 

Thus, the Veteran has presented credible and competent 
evidence supporting his assertion that his prostatitis began 
while he was serving on active military duty.  He has also 
provided evidence that he began treatment as soon as he 
returned from active military service and has experienced a 
continuity of symptomatology since he left military service.  
Therefore, the Board finds that service connection for 
chronic prostatitis is warranted.  See 38 C.F.R. § 3.303 
(2008).  

For the foregoing reasons, the Board finds the preponderance 
of the evidence clearly does not weigh against the Veteran 
and, in fact, weighs in favor of the Veteran's claim for 
entitlement to service connection for chronic prostatitis.  
Therefore, service connection for chronic prostatitis is 
warranted, and the Veteran's appeal is granted.    


ORDER

Entitlement to service connection for chronic prostatitis is 
granted.


REMAND

After careful review of the record, the Board finds that a 
remand for additional development is necessary before 
proceeding to evaluate the merits of the Veteran's claim for 
entitlement to service connection for a right knee disorder, 
left knee disorder, and bilateral tinnitus.   

The RO must provide a compensation and pension examination to 
a Veteran when the information and evidence of record (1) 
contains competent lay or medical evidence of a current 
diagnosed disability; (2) establishes that the Veteran 
suffered an event, injury, or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R §§ 3.309, 
3.313, 3.316, and 3.317 manifesting during the applicable 
presumptive period if the Veteran has the required service to 
trigger the presumption; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service.  38 C.F.R. 
§ 3.159(c)(4)(i) (2008).  

The Veteran testified that he began having trouble with his 
knees while deployed in Kuwait in November 2005 and that he 
has a current knee disability even after he underwent surgery 
on his knees related to his in-service injury.  He also 
claims that loud noise in service caused ringing in his ears 
that still persists.  The Veteran's medical records support 
in-service incurrence of both 
these disabilities.  However, the Veteran did not receive a 
compensation and pension examination to determine whether he 
has these current disabilities and, if so, whether they are 
related to his active military service.  Therefore, these 
claims are remanded so the Veteran can be afforded 
compensation and pension examinations.

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be afforded with an 
appropriate examination to determine 
whether he currently has left knee and 
right knee disorders and whether they 
are related to his active military 
service.  The claims file and a copy of 
this remand must be made available to 
and reviewed by the examiner prior to 
the requested examination.  The 
examiner should indicate in the report 
that the claims file was reviewed.  All 
necessary tests should be conducted, 
and the examiner should review the 
results of any testing prior to 
completion of the report.

The examiner should specifically state 
whether or not the Veteran's left and 
right knee disorders are at least as 
likely as not (i.e., probability of 50 
percent) etiologically related to the 
Veteran's active military service.  

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  

2.	The Veteran should be afforded with an 
appropriate examination to determine 
whether he currently has tinnitus and 
whether it is related to his active 
military service.  The claims file and 
a copy of this remand must be made 
available to and reviewed by the 
examiner prior to the requested 
examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.  All necessary tests 
should be conducted, and the examiner 
should review the results of any 
testing prior to completion of the 
report.

The examiner should specifically state 
whether or not the Veteran's tinnitus 
is at least as likely as not (i.e., 
probability of 50 percent) 
etiologically related to the Veteran's 
active military service.  

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  

3.  After any additional development 
deemed necessary is accomplished, the 
Veteran's claim should be 
readjudicated.  If any benefit sought 
on appeal remains denied, the Veteran 
should be provided with a supplemental 
statement of the case that contains 
notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law, as well as regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the Veteran.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.      
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


